MEMORANDUM **
Robert E. Dyer appeals pro se the district court’s judgment dismissing his action challenging the constitutionality of interstate extradition procedures under 18 U.S.C. § 3182. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal, and we may affirm on any proper ground, even if the district court did not reach the issue or relied on different grounds or reasoning. Vestar Dev. II v. Gen. Dynamics Corp., 249 F.3d 958, 960 (9th Cir.2001). We affirm.
Dyer lacks standing to bring this action because he does not allege any “real or immediate threat” of future extradition. See City of Los Angeles v. Lyons, 461 U.S. 95, 111, 103 S.Ct. 1660, 75 L.Ed.2d 675 (1983).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.